Citation Nr: 1648100	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  06-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, with related liver and spleen disorders, to include as due to exposure to asbestos or as secondary to service-connected asbestosis/asbestos-related lung disease.

2.  Entitlement to service connection for lymphoma or lung cancer, to include as due to exposure to asbestos or as secondary to service-connected asbestosis/asbestos-related lung disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to April 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Oakland, California Regional Office (RO).
,
In March 2008, September 2010, April 2012, and November 2012 this case was remanded by the Board for further development.  This is the first time this case has been before the undersigned.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Virtual VA contains documents that are duplicative of what is contained in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

First, remand is required to associate VA treatment records with the claims file.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Here, the RO noted consideration of VA treatment records dated from February 2004 to February 2016 in the March 2015 and April 2011 supplemental statements of the case, and December 2005 statement of the case.  However, only a portion of those records have been uploaded to the Veteran's electronic file.  VA must, then, associate these records with the claims file.  

Second, remand is required to obtain compliance with the prior Board remand.  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion and review of the claims file does not automatically render an opinion persuasive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In the most recent November 2012 remand, the Board requested an addendum from Dr. ML as to whether the Veteran had a diagnosed pulmonary disorder, to include lung cancer and lymphoma, and a diagnosis of lung cancer, or a liver or spleen disorder that is related to the Veteran's service or secondary to his service-connected asbestosis.  Notably, Dr. ML previously conducted examinations and provided medical opinions related to the claims on appeal in February 2005, September 2009, December 2010, and April 2012.  In January 2015, Dr. ML opined that the Veteran did not have a diagnosis of lung cancer or lymphoma based on the last VA examination he performed in 2005.  However, it appears that the examiner failed to consider a December 2011 private treatment record from Mercy Medical Center which indicates an impression or recent lymphoma, status post chemotherapy and a diagnosis of chronic obstructive airway disease exacerbation with acute bronchitis.  As it appears that the examiner failed to review and discuss all of the pertinent medical evidence of record prior to providing a medical opinion regarding the Veteran's claims, the January 2015 addendum is inadequate for adjudication purposes. 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's VA treatment records, including those from the Fresno and San Francisco VAMCs, dated from February 2004 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After the additional records are associated with the claims file, obtain an appropriate addendum opinion to determine the nature and etiology of any respiratory disorder and lymphoma/lung cancer.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.  The entire claims file must be made available to and be reviewed by an examiner other than the examiner who provided prior opinions in 2005, 2009, 2010, 2012, and 2015.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  


The examiner must provide the following opinions:

a) Is there a diagnosis of lung cancer or lymphoma? 

i) If so, is it at least as likely as not (a 50 percent probability or greater) that the lung cancer/lymphoma, had its onset in or is otherwise related to active service, to include exposure to asbestos? 

ii) If so, is it at least as likely as not (a 50 percent probability or greater) that the lung cancer/lymphoma is caused 

iii) If so, is it at least as likely as not (a 50 percent probability or greater) that the lung cancer/lymphoma is or aggravated by the service-connected asbestosis?

b) Provide a list of all diagnosed pulmonary disorders, other than asbestosis, or lung cancer or lymphoma, if present. 

i) For each diagnosed pulmonary disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder had its onset in or is otherwise related to active service, to include exposure to asbestos?

ii) For each diagnosed pulmonary disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder was caused by service-connected asbestosis?

iii)  For each diagnosed pulmonary disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder was aggravated by service-connected asbestosis?

c)  Provide a list of all diagnosed liver or spleen disorders.

i) For each diagnosed liver and spleen disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder had its onset in or is otherwise related to active service, to include exposure to asbestos?

ii) For each diagnosed liver and spleen disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder was caused by service-connected asbestosis?

iii) For each diagnosed liver and spleen disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder was aggravated by service-connected asbestosis?

d) The examiner must address the following:  1) February 2005, September 2009, December 2010, and April 2012, and January 2015 VA examination reports; 2) a December 2011 private treatment record from Mercy Medical Center which indicates an impression or recent lymphoma, status post chemotherapy and a diagnosis of chronic obstructive airway disease exacerbation with acute bronchitis; 3) post-service VA and private medical records; and 4) the Veteran's medical history, to include a history of cigarette smoking.

3.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

